DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 19 February 2021 has been entered.	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5 and 8
Regarding claim 5, the recitation of “a surface at an opposite side of a region at the closed portion side of the outer periphery side extended portion from the side thereof at which the hollow shaft portion is disposed configure a flat surface that extends in the radial direction of the hollow shaft portion” in lines 16-19, is confusing. The language used and the construction of the recitation it is not understood to which structure the flat surface belongs. It is believed and will be examined as that the claimed flat surface belongs to the surface located at the opposite side of the closed portion of the exposed portion facing the hollow shaft.
Furthermore, the word “configure” in line 8 is not understood. It is believed that the intension is to use the phrase “is configured as” instead of “configure”. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 5 and 8 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Oldakowska et al. (US 10603091 B2) (taking the Foreign Application Priority Data date of the AU 2014900569). 
[AltContent: ][AltContent: textbox (Flat surface)][AltContent: arrow][AltContent: textbox (Hollow shaft portion)][AltContent: textbox (Outer periphery side extended portion)][AltContent: arrow][AltContent: ][AltContent: ][AltContent: textbox (At least a portion of a surface at an opposite side of the exposed portion)][AltContent: textbox (Exposed portion)][AltContent: textbox (Extending portion extending in the radial direction)][AltContent: ]
    PNG
    media_image1.png
    278
    194
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    269
    623
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    328
    349
    media_image3.png
    Greyscale

Regarding claim 5, Oldakowska et al. discloses medical device (10) (see Fig. 1 above) including: 

an exposed portion (14) (see annotated Fig. 1 above) that includes at least one extending portion integrally extending to a radial direction outer side from one end portion of an axial (A) direction of the hollow shaft portion, the exposed portion being exposed at a surface of the cortical bone, the one end portion of the hollow shaft portion at an exposing side being closed off by the exposed portion (the end portion is closed off by an actuating member that is inserted through the region 28 – col. 8, lines 14-23) and free of axial openings (see annotated Fig. 1 above), and at least a portion of a surface at an opposite side of the exposed portion from the side thereof at which the hollow shaft portion is disposed is to be exposed from an epithelium that covers the cortical bone when said hollow shaft portion is inserted into or through the cortical bone (see annotated Fig. 1 above), 
the exposed portion including a closed portion that closes off an open end of the hollow shaft portion (see Fig. 1 above - the exposed portion is closed in the radial direction in the portion where is in contact with the hollow shaft portion), and an outer periphery side extended portion that extends to a radial direction outer side of the hollow shaft portion from the closed portion (see annotated Fig. 1 above), 
wherein a surface at an opposite side of the closed portion from the hollow shaft portion and a surface at an opposite side of a region at the closed portion side of 
at least one slit  (26) extending over a whole length of the hollow shaft portion in the axial direction (A) (see Fig. 1 above), one length direction end of the at least one slit (26) having an opening at a distal end of the hollow shaft portion at an opposite side of the at least one extending portion, and an outer diameter of the hollow shaft portion being configured to deform in directions of expansion and contraction, wherein cells with a bone-forming function are configured to migrate from inside the3Docket No.: 30162/52173 cortical bone through the at least one slit (26), and new bone is configured to be formed by the cells at an inner face side space of the hollow shaft portion, promoting bonding to the bone (the slits of each side are open toward the axial direction at the opposite side of the extending portion in order to be able to expand in the radial direction – see col. 7, lines 26-30).
Regarding claim 8, Oldakowska et al. discloses a groove is provided at a location of a floor face of the exposed portion that is adjacent to the hollow shaft portion, the groove being linked with the at least one slit, opening at an inner face of the hollow shaft portion, or a combination thereof. (See col. 8, lines 14-18 – “The fastener 10 is arranged to move from the contracted configuration to the expanded configuration when an actuating member (not shown) is inserted through an internal region 28 of the body 12, for example via an aperture (not shown) in the head 14”. If the actuating member is inserted in the internal region 28 through the aperture of the head/exposed   
Allowable Subject Matter
Claims 1, 3 and 10-17 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the claim have the allowable subject matter as indicated in page 8 of the last Office action of 30 November 2020.
Therefore, the art of record does not teach or render obvious, either alone or in combination, a medical device including a hollow shaft portion including at least one first inflected portion and at least one second inflected portion that are integrally inflected in a radial direction outwardly from one end portion of the hollow shaft portion and that extend beyond an external surface of the hollow shaft portion, an aperture portion at the at least one first inflected portion that is continuous with an associated at least one slit, and that the at least second inflected portion is not provided with an aperture portion in combination with the elements set forth in the claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Response to Arguments
Regarding claims 5 and 8, the amendments to the claim includes limitations not found in McDonald et al. prior art. Therefore, said rejection is withdrawn.
Applicant’s arguments, see page 1, line 14 of the Remarks, filed 27 January 2021, with respect to the rejections of claims 5 and 8 under McDonald et al. have been fully considered and are persuasive. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground of rejection is made in view of Oldakowska et al.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIRAYDA ARLENE APONTE whose telephone number is (571)270-1933.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris Rodriguez can be reached on 571-272-4964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MIRAYDA A APONTE/Examiner, Art Unit 3772

/NICHOLAS D LUCCHESI/Primary Examiner, Art Unit 3772